Exhibit 10.1

 

RESTRICTIVE COVENANT AGREEMENT

 

This Restrictive Covenant Agreement (this “Agreement”) is made and entered into
as of [__], 2020 by and between Forum Merger II Corporation, a Delaware
corporation (“Parent”), and [__] (the “Restricted Party”, and together with
Parent, the “Parties”, and each a “Party”). References to the “Company” in this
Agreement shall refer to Parent after giving effect to the consummation of the
Merger (as defined below) and each of Parent’s direct or indirect Subsidiaries
(including Ittella) and any of their respective successors-in-interest or joint
ventures (if any).

 

RECITALS

 

WHEREAS, this Agreement is being entered into in connection with that certain
Agreement and Plan of Merger, dated as of June 11, 2020 (the “Signing Date”) (as
amended, restated or otherwise modified from time to time in accordance
therewith, the “Merger Agreement”), by and among Parent, Sprout Merger Sub,
Inc., a Delaware corporation (“Merger Sub”), Myjojo, Inc., a Delaware
corporation (together with its subsidiaries, “Ittella”) and the Holder
Representative. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Merger Agreement.

 

WHEREAS, Parent (i) is a publicly listed special purpose acquisition vehicle,
which has been established for the purpose of effecting an initial business
combination, and (ii) has no material operating assets (other than those of a
kind customarily held by a special purpose acquisition vehicle).

 

WHEREAS, pursuant to, and subject to the terms and conditions contained in, the
Merger Agreement, Parent, Merger Sub, Ittella and the Holder Representative will
enter into a business combination transaction pursuant to which, among other
things, Merger Sub will merge with and into the Company (the “Merger”), with
Ittella continuing as the Surviving Subsidiary.

 

WHEREAS, as a result of the Merger, (i) the stockholders of Ittella that existed
a moment in time prior to the Merger, will have their equity interests in
Ittella cancelled and converted into the right to receive the consideration set
forth in the Merger Agreement, and (ii) Ittella (as the Surviving Subsidiary)
will be a wholly-owned Subsidiary of Parent.

 

WHEREAS, the Restricted Party acknowledges and agrees that (i) this Agreement is
being entered into as part of the Merger Agreement and the Merger, (ii) the
covenants and agreements set forth in this Agreement are a material inducement
to, and a condition precedent of, Parent’s willingness to enter into the Merger
Agreement and consummate the Merger, (iii) the Restricted Party shall receive
substantial direct and indirect benefits by the consummation of the Merger
(including the Restricted Party’s portion of the consideration received by such
Restricted Party in connection with the Merger), and (iv) Parent and its
Affiliates would not obtain the benefit of the bargain set forth in the Merger
Agreement as specifically negotiated by the parties thereto if the Restricted
Party breached the provisions of this Agreement.

 

WHEREAS, as a condition to the consummation of the Merger, the Restricted Party
has agreed to enter into this Agreement.

 

NOW THEREFORE, in consideration of the premises, the mutual promises and
covenants of the Parties set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Restricted Party and Parent, intending to be legally bound, agree as follows:



 



 

 

 

AGREEMENT

 

1.Covenants of the Restricted Party.

 

1.1.Restrictive Covenants.

 

1.1.1. Non-Competition. During the period beginning on the Closing Date and
ending on the fifth (5th) anniversary of the Closing Date, the Restricted Party
shall not, and shall cause each of his, her or its controlled Affiliates not to,
directly or indirectly, own any interest in, control, manage, operate,
participate in, develop products for, advise or consult with or render services
for (as a director, officer, employee, agent, broker, partner or contractor), or
engage in activities or businesses, or establish any new businesses, within
North America or Europe (the “Territory”) any business that is competitive with
the business operated by the Company as of the Signing Date or as of immediately
prior to the Closing, including any activities or business (i) engaged in the
production, marketing or distribution of (a) plant-based meals or dishes, (b)
value-added fruit and vegetables, (c) plant- and/or dairy-based pizza toppings,
or (d) plant-based novelty food products, or (ii) that offers any product or
service in the same line of business or product or service category as any
product or service offered by the Company or in development by the Company
(collectively, the “Business”). Notwithstanding the foregoing, this Section
1.1.1 shall be deemed not breached solely as a result of the ownership by the
Restricted Party or any of his, her or its Affiliates of less than an aggregate
of 1% of any class of stock that is subject to the periodic reporting
requirements of the Securities Exchange Act of 1934 and is listed on a national
securities exchange. For the avoidance of doubt, this Agreement shall not
restrict the Restricted Party from performing his or her duties as an officer,
director or employee of Parent, its successors-in-interest or their respective
Subsidiaries. [Notwithstanding anything to the contrary herein, Restricted Party
shall in no way be restricted or prohibited from continuing to hold his passive
investment in Good Karma Foods (provided, that, while he may take action to
maintain his percentage ownership of Good Karma Foods as of the date hereof, he
may not take any action the effect of which would result in an increase in his
percentage ownership of Good Karma Foods as of the date hereof unless previously
approved by the Monitoring Committee of the Company, which the Company agrees
will not be unreasonably withheld, conditioned, or delayed). For the sake of
clarity, any increase in Restricted Party’s percentage ownership of Good Karma
Foods through the actions of others (such as redemptions, stock splits, or the
like) shall not be governed by this restriction.]1

 

1.1.2. Non-Solicitation of Business Relations. During the period beginning on
the Closing Date and ending on the fifth (5th) anniversary of the Closing Date,
the Restricted Party shall not, and shall cause each of his, her or its
Affiliates not to, directly or indirectly, (i) interfere with the relationship
between the Company and any Material Business Relationship, (ii) solicit,
contact, induce or attempt to induce (or assist any other Person in soliciting,
contacting, inducing or attempting to induce), any Material Business
Relationship to terminate its relationship with the Company, cease doing
business with the Company or terminate or otherwise adversely modify its
relationship with the Company, or (iii) acquire or attempt to acquire an
interest in any Person or business in which, prior to the Closing, Ittella had
either (a) entertained discussions, (b) requested or received information
relating to the acquisition of such Person or business, (c) identified to Parent
that such Person or business was a potential acquisition target of Ittella, or
(d) otherwise contemplated the acquisition of such Person or business. “Material
Business Relationship” means any (x) customer, supplier, licensee, licensor,
franchisee of the Company as of the Closing or at any time in the twelve (12)
month period prior to the Closing, or (y) any other Person with whom the
Company, as of the Closing or at any time in the twelve (12) month period prior
to the Closing, had a business relation (provided, that any such Person
contemplated by this sub-clause (y)) is, was or was likely to become, material
to the Company)

 



 





1 Note to Draft: This provision applies to one individual

 



 



2

 

 

1.1.3. Non-Solicitation of Personnel; No Hire. During the period beginning on
the Closing Date and ending on the third (3rd) anniversary of the Closing Date,
the Restricted Party shall not, and shall cause each of his, her or its
Affiliates not to, and shall not assist any other Person to, directly or
indirectly, (i) solicit, recruit or hire any employee, independent contractor or
consultant of the Company (“Company Employee”), or any Person who was an
employee, independent contractor or consultant of the Company at any time during
the 12-month period before the Closing, and (ii) solicit or encourage any
Company Employee to leave the employment of Parent; provided, however, that,
without limiting the restrictions against hiring, the provisions of this Section
1.1.3 shall not prevent the Restricted Party or any of his, her or its
Affiliates (not including the Company) from making a general solicitation for
employment that are not specifically targeted at the Company Employees or other
employees of Parent.

 

1.1.4. Non-Disparagement. From and after the date hereof, the Restricted Party
shall not, and shall cause each of his, her or its Affiliates not to, make any
negative, derogatory or disparaging statements or communications, either orally
or in writing, regarding the Business, the Company and its Affiliates, or any
director, manager, officer, agent, representative or direct or indirect equity
holder of the Company or its Affiliates. Notwithstanding the foregoing, nothing
in this Section 1.1.4 shall prevent the Restricted Party from (i) performing his
or her duties as an officer, director or employee of Parent, its
successors-in-interest or their respective Subsidiaries, or (ii) making any
truthful statement to the extent, but only to the extent, (a) necessary with
respect to any Action involving this Agreement, including, but not limited to,
the enforcement of this Agreement, in the forum in which such Action properly
takes place, or (b) required by Law or Governmental Authority.

 

1.2Remedies.

 

1.2.1 During the duration of any breach of Section 1.1 by the Restricted Party,
the restricted period set forth herein shall be tolled.

 

1.2.2 The Restricted Party acknowledges and agrees that (i) the covenants and
agreements contained in Section 1.1 (collectively the “Non-Competition and
Related Covenants”) relate to matters that are of a special, unique and
extraordinary value; (ii) the Company has one or more legitimate business
interest justifying enforcement in full of the Non-Competition and Related
Covenants, including for the protection of the goodwill of the business acquired
by Parent pursuant to the Merger Agreement, and the Non-Competition and Related
Covenants are reasonable and narrowly tailored to protect the compelling
interests of Parent, the Company and the Business; (iii) a breach by the
Restricted Party of any of the Non-Competition and Related Covenants will result
in irreparable harm and damages that cannot be adequately compensated by a
monetary award and, accordingly, the Company will be entitled to seek injunctive
or other equitable relief to prevent or redress any such breach (without posting
a bond or other security); (iv) pursuant to the Merger Agreement, the Restricted
Party will receive valuable consideration (including, as applicable, significant
benefits, equity in Parent, cash payments and other valuable consideration),
both directly or indirectly, from Parent in connection with the Merger; and (v)
the Non-Competition and Related Covenants are intended to comply with the Laws
of all jurisdictions that might be deemed to be applicable hereto and which
restrict or otherwise limit the enforceability of a Contract that restrains a
Person from engaging in a lawful profession, trade or business. Notwithstanding
the foregoing, if the restrictions contained in Section 1.1 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of their
extending for too great a period of time or over too great a geographical area
of by reason of their being too extensive in any other respect, Section 1.1
shall be modified to be effective for the maximum period of time for which it
may be enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable. Parent and the Restricted Party hereby consent and agree to any
such reformation of the restrictions to the maximum of enforceability as
determined by any court of competent jurisdiction.

 



3

 

 

2.Miscellaneous.

 

2.1. Severability. Subject to and without limiting the application of Section
1.2, in the event that any one or more of the provisions contained in this
Agreement or in any other instrument referred to in this Agreement, shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, then
to the maximum extent permitted by Law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument. Subject to and without limiting the application of
Section 1.2, upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

2.2. Governing Law. This Agreement, and all claims or causes of action based
upon, arising out of, or related to this Agreement or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to principles or rules of
conflict of laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction.

 

2.3. Jurisdiction; Waiver of Jury Trial.

 

2.3.1. Any Action based upon, arising out of or related to this Agreement or the
transactions contemplated hereby may be brought in the Delaware Chancery Court
(or, if the Delaware Chancery Court shall be unavailable, any other court of the
State of Delaware or, in the case of claims to which the federal courts have
subject matter jurisdiction, any federal court of the United States of America
sitting in the State of Delaware), and, in each case, appellate courts
therefrom, and each of the Parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Action, waives any objection it may
now or hereafter have to personal jurisdiction, venue or to convenience of
forum, agrees that all claims in respect of such Action shall be heard and
determined only in any such court, and agrees not to bring any Action arising
out of or relating to this Agreement or the transactions contemplated hereby in
any other court. Nothing herein contained shall be deemed to affect the right of
any Party to serve process in any manner permitted by Law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction, in each case, to enforce judgments obtained in any Action brought
pursuant to this Section 2.3.1.

 

2.3.2. Each Party hereby waives, to the fullest extent permitted by applicable
Law, any right it may have to a trial by jury in respect of any Action arising
out of this Agreement or the transactions contemplated hereby. Each Party (i)
certifies that no representative, agent or attorney of any Party has
represented, expressly or otherwise, that such Party would not, in the event of
any Action, seek to enforce the foregoing waiver, and (ii) acknowledges that it
and the other Party hereto have been induced to enter into this Agreement by,
among other things, the mutual waiver and certifications in this Section 2.3.2.

 

2.4. Amendments and Waivers. This Agreement may be modified only by a written
instrument duly executed by each Party. No breach of any covenant or agreement
shall be deemed waived unless expressly waived in writing by the Party who might
assert such breach. No waiver of any right hereunder shall operate as a waiver
of any other right or of the same or a similar right on another occasion. For
the avoidance of doubt, no notice, consent or waiver purported to be on behalf
of the Parent or the Company shall be effective unless (i) provided by the
Parent prior to the Closing, or (ii) provided by the Company at the direction or
with the approval of the Monitoring Committee.

 



4

 

 

2.5. Counterparts and PDF or Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement may be executed and delivered by electronic mail, and an electronic
copy of this Agreement or of a signature of a party shall be effective as an
original.

 

2.6. Section Headings. The headings of each Section, subsection or other
subdivision of this Agreement are for reference only and shall not limit or
control the meaning thereof.

 

2.7. Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof may be assigned by any Party
without the prior written consent of the other Party; provided, however, that
Parent (or, after the Closing, the Company) may assign its rights hereunder,
without the consent of the Restricted Party, to any Person in connection with a
merger or consolidation involving the Company (including any of its
Subsidiaries) or other disposition of all or substantially all of the assets of
the Company.

 

2.8. Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by electronic or digital transmission method; the day
after it is sent, if sent for next day delivery to a domestic address by
recognized overnight delivery service (e.g., Federal Express); and upon receipt,
if sent by certified or registered mail, return receipt requested, in each case
to the parties at the following addresses or to other such addresses as may be
furnished by one party to the others in accordance with this Section 2.7:

 

if to Parent (prior to the Closing):

 

Forum Merger II Corporation

1615 South Congress Avenue

Suite 103

Delray Beach, FL 33445

 Attention:  Marshall Kiev   David Boris



 Email:mk@mkcapitalpartners.com   david@forummerger.com    









with a copy (which shall not constitute notice) to:

 

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166

Attention: Joel Rubinstein



 Email: jrubinstein@winston.com



 

and

 

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, IL 60601

Attention: Kyle Gann

Email: kgann@winston.com

 



5

 

 

if to Parent (following the Closing):

 

Forum Merger II Corporation

6305 Alondra Blvd.

Paramount, CA 90723

Attention: The Monitoring Committee

Email: david@forummerger.com

 

with a copy (which shall not constitute notice) to:

 

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166

Attention: Joel Rubinstein



 Email:jrubinstein@winston.com



 

and

 

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, IL 60601

Attention: Kyle Gann

Email: kgann@winston.com

 

if to the Restricted Party:

 

[__________]

[__________]

[__________]

[__________]

 

2.9. Effectiveness. This Agreement will become effective as of the Closing. If
the Merger Agreement is terminated in accordance with its terms, this Agreement
shall be null and void ab initio and the Parties shall have no rights,
liabilities or obligations whatsoever hereunder.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 



  PARENT:         FORUM MERGER II CORPORATION         By:            Name:
Marshall Kiev   Title: Co-CEO and President         RESTRICTED PARTY:          
  [___________________]



 



[Signature Page to Restrictive Covenant Agreement]



 





 

